DETAILED ACTION
This action is in response to communication(s) filed on 4/9/2021  
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davie (US 2016/0212049).

Regarding claim 1, Davie discloses a method for sending routing information, the method comprising: 
receiving, by a first network node, routing information from a second network node (see Davie; [0099]; the process 600 begins by receiving (at 605) a packet from within the multi-tenant site. For instance, the pool node may receive the packet from a managed forwarding element that is an edge forwarding element interfacing with the source machine of the packet. The packet as received at the pool node has a logical context that the edge forwarding element has identified and attached to the packet); 
determining, by the first network node, that the routing information corresponds to a tenant identifier (see Davie; [0100]; the process 600 determines (at 610) whether the packet's destination is within the multi-tenant site); 
determining, by the first network node, that a third network node belongs to a tenant corresponding to the tenant identifier (see Davie; [0100]; when the physical port is of a managed forwarding element that is within the multi-tenant site, the process 600 determines that the packet's destination is within the multi-tenant site); and 
sending, by the first network node, the routing information to the third network node in response to determining that the third network node belongs to the tenant corresponding to the tenant identifier (see Davie; [0101]; when the process 600 determines (at 610) that the packet's destination is within the multi-tenant site, the process 600 forwards (at 620) the packet towards the destination of the packet within the multi-tenant site). 

Regarding claim 4, Davie discloses the method according to claim 1, further comprising: 
generating, by the first network node, a routing entry based on the routing information (see Davie; [0141]; the OpenFlow protocol is a communication protocol for controlling the forwarding plane (e.g., forwarding tables) of a forwarding element); and 
adding, by the first network node, the routing entry to a routing information base corresponding to the tenant identifier (see Davie; [0141]; for instance, the OpenFlow protocol provides commands for adding flow entries to, removing flow entries from, and modifying flow entries in the forwarding element). 

Regarding claim 7, Davie discloses the method according to claim 1, wherein: 
the second network node is a customer premises equipment (CPE), and the tenant identifier comprises one tenant identifier; or the second network node is a route reflector (RR), and the tenant identifier comprises one or more tenant identifiers (see Davie; [0051]; the tenant A's site 110 of some embodiments is a private data center for the tenant A. As shown, the site 110 includes a managed forwarding element 155, a forwarding element 176, and two tenant A's machines 178 and 180). 

Regarding claim 8, Davie discloses the method according to claim 7, wherein the determining, by the first network node, that the routing information corresponds to the tenant identifier comprises: 
parsing, by the first network node, a routing feature in the routing information (see Davie; [0088]; the PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used); and 
determining, by the first network node, the tenant identifier corresponding to the routing information based on the routing feature (see Davie; [0088]; at the encircled 3, the PE router 415 removes the VIF header 535 from the packet 525 because the VIF header 535 is only needed to get to the PE router 415. Being a PE router of a network that employs the MPLS VPN technology, the PE router 415 wraps the packet with an MPLS header 540. The MPLS header 540 directs the packet from one forwarding element to the next forwarding element based on short path labels.  These labels identify paths between the PE router 415 to the PE router 505 that interfaces with the tenant A's site 110). 

Regarding claim(s) 11, 14, 17-18, do(es) not teach or further define over the limitation in claim(s) 1, 4, 7-8 respectively.  Therefore claim(s) 11, 14, 17-18 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 4, 7-8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-6, 9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davie (US 2016/0212049) in view of Suryanarayana et al. (US 10,715,419).

Regarding claim 2, Davie discloses the invention substantially, however the prior art does not explicitly disclose the method according to claim 1, wherein the determining, by the first network node, that the routing information corresponds to the tenant identifier comprises: 
determining, by the first network node, that a first session corresponds to the tenant identifier; and 
receiving, by the first network node, the routing information through the first session, wherein the first session is a border gateway protocol session between the first network node and the second network node.
Suryanarayana in the field of the same endeavor discloses techniques for providing an inter-autonomous system (inter-AS) service between virtualized entities of one autonomous system with external entities of a different autonomous system.  In particular, Suryanarayana teaches the following:
determining, by the first network node, that a first session corresponds to the tenant identifier (see Suryanarayana; col. 9/lines 10-31; detx 32; SDN controller 23 use communication session 32B to learn a VPN label mapped to a VPN tenant interface of VR 13A) and 
receiving, by the first network node, the routing information through the first session, wherein the first session is a border gateway protocol session between the first network node and the second network node (see Suryanarayana; col. 9/lines 10-31; detx 32; SDN controller 23 may learn the VPN label via a BGP session with another SDN controller that is connected to VR 13A via XMPP). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Suryanarayana in order to incorporate discloses techniques for providing an inter-autonomous system (inter-AS) service between virtualized entities of one autonomous system with external entities of a different autonomous system.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim 3, Davie-Suryanarayana discloses the method according to claim 1, wherein the determining, by the first network node, that the routing information corresponds to the tenant identifier comprises: 
determining, by the first network node, that the second network node from which the routing information is received belongs to the tenant corresponding to the tenant identifier (see Suryanarayana; col. 9/lines 10-31; detx 32; SDN controller 23 may configure a layer 3 VPN (L3VPN) session with gateway device 11 to share the VPN label learned from VR 13A with gateway device 11, as further described below with respect to FIG. 2. In this way, gateway device 11 may learn the appropriate label, i.e., VPN label, used by VR 13A to forward traffic received from gateway device 11 to a tenant destination of data center 10A). 

Regarding claim 5, Davie-Suryanarayana discloses the method according to claim 1, wherein the determining, by the first network node, that the third network node belongs to the tenant corresponding to the tenant identifier comprises: 
determining, by the first network node, that a second session corresponds to the tenant identifier, wherein the second session is a border gateway protocol session between the first network node and the third network node (see Suryanarayana; col. 9/lines 10-31; detx 32; SDN controller 23 may learn the VPN label via a BGP session with another SDN controller that is connected to VR 13A via XMPP). 

Regarding claim 6, Davie-Suryanarayana discloses the method according to claim 1, wherein the sending, by the first network node, the routing information to the third network node comprises: 
sending, by the first network node, the routing information to the third network node by using an execution module corresponding to the tenant identifier, wherein the execution module comprises a central processing unit, a thread, or a process, and wherein different tenant identifiers on the first network node correspond to different execution modules, respectively (see Suryanarayana; col 9/lines 53-67; detx 35; to forward a data packet destined for a tenant destination of data center 10A, gateway device 11 may encapsulate the data packet with an inner VPN label (learned from SDN controller 23) and an outer BGP-LU label learned from ASBR 24. Gateway device 11 may forward the packet to ASBR 24 based on the outer BGP-LU label. When ASBR 24 receives the packet from gateway device 11, ASBR 24 may remove or "pop" the outer BGP-LU label from the label stack such that the packet is now encapsulated with only the VPN label, further encapsulate the packet as a tunnel packet (e.g., GRE or UDP packet), and tunnel the tunnel packet on dynamic tunnel 26 to VR 13A. When VR 13A receives the packet, VR 13A may use the VPN label to identify the VPN tenant interface within VR 13A on which to direct the packet). 

Regarding claim 9, Davie-Suryanarayana discloses the method according to claim 8, wherein the routing feature comprises any one or more of the following: 
a prefix address of the routing information, a community attribute of the routing information, an extended community attribute of the routing information, or an autonomous system path of the routing information (see Suryanarayana; col. 21/lines 33-57; detx 92; address family information may include the BGP/MPLS addresses of endpoints of autonomous systems (e.g., virtual router 574, ASBR 580, and gateway device 590)). 

Regarding claim(s) 12-13, 15-16, and 19, do(es) not teach or further define over the limitation in claim(s) 2, 3, 5-6 and 9 respectively.  Therefore claim(s) 12-13, 15-16, and 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 2, 3, 5-6 and 9 respectively.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davie (US 2016/0212049) in view of Qian et al. (US 2019/0297002).

Regarding claim 10, Davie discloses the invention substantially, however the prior art does not explicitly disclose the method according to claim 1, wherein the tenant identifier comprises a network slice identifier.
	Qian in the field of the same endeavor discloses techniques for routing traffic using network slicing.  In particular, Qian teaches the following:
wherein the tenant identifier comprises a network slice identifier (see Qian; [0086]; the network slicer may record the content of the incoming request, the target slice intended by the originating network node, the target slice selected, and/or other identifying information about the request, which can be used to populate and/or forward new response messages based on response messages received from right side elements). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Qian in order to incorporate techniques for routing traffic using network slicing.  One would have been motivated because the network slicer can be transparent from the MME or SGSN's perspective. No changes to existing network function such as MME, SGSN, TWAN, ePDG, DNS server, SGW, PGW and GGSN are required. It is much easier to introduce the network slicer function as compared to traditional proxy approach. Furthermore, even for a minimally intrusive slicer, modification only needs to occur to the DNS server (see Qian; [0102]).

Regarding claim(s) 20, do(es) not teach or further define over the limitation in claim(s) 10 respectively.  Therefore claim(s) 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 10 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456